Alexander, J.
(concurring in the result reached by the dissent)—I entirely agree with Justice Sanders that San Juan County’s ordinance is not local in nature. Although the Legislature might well pass a statute banning personal *734watercraft on the waters of the state, it has not done so and it has not authorized counties to do so by ordinance. The fact that San Juan County’s ordinance is not local in nature is, by itself, a sufficient basis for striking it down. Consequently, I concur in the result reached by Justice Sanders in his dissent.
Reconsideration denied September 11, 1998.